Citation Nr: 1113803	
Decision Date: 04/07/11    Archive Date: 04/15/11

DOCKET NO.  96-24 794	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder to include posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Francis M. Jackson, Attorney at Law


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J.M. Seay, Associate Counsel

INTRODUCTION

The Veteran had active service from December 1970 to August 1973.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 1995 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The record shows that the Veteran's claim of entitlement to service connection for PTSD was previously denied in a February 2004 Board decision.  The Veteran appealed the decision to the U.S. Court of Appeals for Veterans Claims (Court).  In June 2004, the Court issued an order vacating the February 2004 decision and remanding the issue of entitlement to service connection for PTSD for readjudication consistent with the parties' Joint Motion for Remand.  The Board remanded the claim in May 2005 and January 2008 for additional development and the Board denied the claim in an October 2008 decision.  The Veteran appealed the decision to the Court.  In May 2009, the Court issued an order vacating the October 2008 decision and for readjudication consistent with the parties' Joint Motion for Remand.  In September 2009, the Board remanded the Veteran's claim to afford a hearing.  The case has now been returned to the Board for further review.  

The record reveals that the Veteran submitted a claim of entitlement to service connection for PTSD.  However, the Veteran has also been diagnosed with several psychiatric disorders including schizophrenia.  Therefore, the Board has recharacterized the issue as entitlement to service connection for an acquired psychiatric disorder to include PTSD in light of Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled).

The Veteran was afforded two hearings in conjunction with the appeal.  A hearing was held in May 2008 before Thomas J. Dannaher, a Veterans Law Judge who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A.                    § 7107(c) (West 2002).  The Veteran was afforded another hearing in February 25, 2010, before Kathleen K. Gallagher, another Veterans Law Judge.  The transcripts of the hearings are associated with the claims file.  Based on the foregoing, this decision will be signed by a panel including each Judge that presided over a hearing.  See 38 C.F.R. § 20.707 (2009). 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In the October 2008 decision, the Board denied the Veteran's claim of entitlement to service connection for PTSD.  Initially, the Board determined that the evidence did not show that the Veteran engaged in combat with the enemy and many of the Veteran's claimed stressors were too vague to research and some were not the type of stressors that could be researched.  The Board explained that the only in-service stressor consistently reported by the Veteran was the bomb scare aboard the USS Milwaukee on December 14, 1972 and that the Veteran's account of a fire on board was not mentioned as a significant stressor on VA examination or according to the private examination reports.  The Veteran's claim was denied as the July 2007 VA examination report determined that the Veteran did not meet the DSM-IV criteria for a diagnosis of PTSD with respect to the stressor of the bomb scare.  The Board afforded greater probative value to the July 2007 VA examination report than the private examination reports of record which did not relate a diagnosis of PTSD to a verified stressor.  

In the Joint Motion for Remand, the parties indicated that a remand was necessary for the Board to provide adequate reasons or bases as to whether the Veteran's reported stressor of a fire on board the USS Milwaukee caused his PTSD.  In the October 2008 decision, the Board noted that the deck logs of the USS Milwaukee showed that a possible fire occurred on January 27, 1973, but that it was not a verified stressor because neither the Veteran nor the physicians mentioned it as a significant stressor during psychiatric evaluations.  The parties agreed that the Board improperly concluded that the Veteran needed to have reported this stressor during a psychiatric examination for it to be a verified stressor.  The parties explained that the Board did not address whether the Veteran's testimony regarding a fire on board the USS Milwaukee was credible and did not provide any reasons or bases as to the Veteran's credibility related to this alleged stressor warranting consideration as a basis for the Veteran's PTSD.  The parties noted that if the Board determined that the medical evidence of record was insufficient to make a decision on whether the Veteran's PTSD was related to active service, the Board should obtain a medical examination or opinion.  

Service connection for posttraumatic stress disorder (PTSD) requires:  (1) a medical diagnosis of PTSD utilizing the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV) criteria, in accordance with 38 C.F.R. § 4.125(a); (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a causal nexus between current symptomatology and the specific claimed in-service stressor.  See 38 C.F.R. § 3.304(f); Cohen v. Brown, 10 Vet. App. 128, 138 (1997).

Where it is determined that a Veteran was engaged in combat with the enemy and the claimed stressor is related to such combat, the Veteran's lay testimony regarding the claimed stressor is accepted as conclusive as to its actual existence, absent clear and convincing evidence to the contrary.  See 38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(f).  However, if, as in the present case, the Veteran did not engage in combat, his alleged stressors must be established by official service records or other credible supporting evidence.  38 C.F.R. § 3.304(f); Cohen v. Brown, 10 Vet. App. 128 (1997); Doran v. Brown, 6 Vet. App. 283 (1994).  The regulatory requirement of "credible supporting evidence" means that "the Veteran's testimony, by itself, cannot, as a matter of law, establish the occurrence of a non-combat stressor."  Dizoglio v. Brown, 9 Vet. App. 163 (1996).

Additionally, if a stressor claimed by a Veteran is related to the Veteran's "fear of hostile military or terrorist activity" and a VA or VA-contracted psychiatrist or psychologist confirms that the claimed stressor is adequate to support a diagnosis of PTSD, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor so long as there is not clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service.  Stressor Determinations for Posttraumatic Stress Disorder, 75 Fed. Reg. 39,843, 39,852 (July 13, 2010) (to be codified at 38 C.F.R. § 3.304(f)(3)); 75 Fed. Reg. 41,092 (July 14, 2010) (correcting the effective date of the rule published on July 13, 2010).  For purposes of this section, "fear of hostile military or terrorist activity" means that "a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, . . . and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror."  75 Fed. Reg. at 39,852.  

In reviewing the record, the Board recognizes that the Veteran has reported numerous stressors, to include witnessing a fire aboard the USS Milwaukee.  The Board finds that the Veteran is competent to report that he witnessed a fire while aboard the USS Milwaukee.  In addition, the Board finds that there is nothing in the record to refute the Veteran's assertions of witnessing a fire during his period of active service.  A January 1973 deck log entry documented that a fire occurred on the ship; there were no casualties listed.  Although the deck logs are somewhat limited in details regarding the fire, the Board finds that the Veteran's statements have been sufficiently corroborated and, therefore, the Board concludes that the incident with respect to the fire aboard the USS Milwaukee has been corroborated.  

However, the Board finds that additional development is required prior to adjudication of the Veteran's claim for service connection.  In this respect, the only medical evidence addressing the Veteran's reported stressor of witnessing a fire aboard the USS Milwaukee is the March 2010 private examination report.  The private psychologist explained that the Veteran had a diagnosis of PTSD and that the diagnosis of PTSD was based on the events aboard the Veteran's ship in service to include the Veteran's fears of seeing a fire on his ship.  However, in providing the diagnosis of PTSD, the private psychologist made no mention of the DSM-IV criteria, required by VA regulations to determine if the Veteran has a diagnosis of 

PTSD.  See 38 C.F.R. § 3.304.  In fact, the only VA examination report of record, dated in July 2007, determined that the Veteran did not have a diagnosis of PTSD.  However, the VA examination report only addressed the Veteran's stressor of a bomb scare and did not discuss the Veteran's now verified stressor of witnessing a fire aboard the USS Milwaukee.  

Although VA may not order additional development for the sole purpose of obtaining evidence unfavorable to a claimant, see Mariano v. Principi, 17 Vet. App. 305, 312 (2003), VA has discretion to determine when additional information is needed to adjudicate a claim.  See Kowalski v. Nicholson, 19 Vet. App. 171 (2005) (stating that VA has discretion to schedule a Veteran for a medical examination where it deems an examination necessary to make a determination on the Veteran's claim); Shoffner v. Principi, 16 Vet. App. 208, 213 (2002) (holding that VA has discretion to decide when additional development is necessary).  In this case, the Board finds that a VA examination is required to determine whether the Veteran has a current diagnosis of PTSD related to service.  See Colvin v. Derwinski, 1 Vet. App. at 175.

Further, under Clemons v. Shinseki, 23 Vet. App. 1 (2009), in order to properly adjudicate the Veteran's claim for an acquired psychiatric disorder, to include PTSD, the VA examiner must also provide a medical nexus opinion with respect to any identified acquired psychiatric disorder.  The opinion must address whether the Veteran has an acquired psychiatric disorder that is attributable to his active military service.  Such an opinion is also important in view of the evidence contained in the Veteran's post-service treatment records, which indicate that he has a current diagnosis of schizophrenia in addition to his diagnosed PTSD.

Finally, the Veteran has also contended that his PTSD is related to military sexual trauma that he experienced during service.  There are special development procedures that pertain to the processing of claims of entitlement to service connection for PTSD based on personal assault.  VA has special evidentiary development procedures.  Specifically, 38 C.F.R. § 3.304(f)(3) provides: If a PTSD claim is based on in-service personal assault, evidence from sources other than the Veteran's service records may corroborate the Veteran's account of the stressor incident.  Examples of such evidence include, but are not limited to: Records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in the sources.  Examples of behavior changes that may constitute credible evidence of a stressor include, but are not limited to: Request for transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavioral changes.  VA will not deny a PTSD claim that is based on in-service personal assault without first advising the claimant that evidence from sources other than the Veteran's service records or evidence of behavioral changes may constitute credible supporting evidence of the stressor in allowing him the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence.

The Veteran in this case has not received the required notice.  Therefore, the AMC/RO must provide the Veteran with notice of the evidence necessary to corroborate a stressor during service to support his claim for PTSD on the basis of personal assault, pursuant to 38 C.F.R. § 3.304(f).

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be notified that in-service personal assault may be corroborated by evidence from sources other than the service records, as defined in 38 C.F.R. § 3.304(f)(3).  All specific examples of alternative sources of evidence listed in 38 C.F.R. § 3.304(f)(3) must be included in the notification to the Veteran.

2.  The Veteran should be scheduled for a VA examination to determine the nature and etiology of any psychiatric disorder present.  Psychological testing must be conducted with a view toward determining whether the Veteran in fact meets the criteria for a diagnosis of PTSD.  A VA or VA-contracted psychiatrist or psychologist must review the Veteran' claims file and test results, examine the Veteran, and provide an opinion as to whether the Veteran has symptomatology that meets the diagnostic criteria for PTSD.  

The examiner must identify the specific stressor(s) underlying any PTSD diagnosis and comment upon the link between the current symptomatology and the Veteran's stressor(s).  The examiner should express an opinion as to whether it is at least as likely as not (50 percent likelihood or higher) that the Veteran has PTSD as a result of the Veteran's verified stressor of witnessing a fire aboard the USS Milwaukee.  

In addition, the examiner should address the relationship between any diagnosed PTSD and the Veteran's other identified in-service stressors.  The examiner should address whether any of the Veteran's identified stressors are related to fear of hostile military or terrorist activity.  If so, the examiner should opine as to whether it is at least as likely as not (50 percent likelihood or higher) that the Veteran has PTSD as a result of the stressor(s).  A complete rationale must be provided for all opinions expressed.

In addition to an opinion regarding PTSD, the examiner must provide an opinion as to whether it is at least as likely as not that the Veteran has any other current acquired psychiatric disorder that is related to his active military service.  All opinions must be set forth in detail and explained in the context of the record.  

The examiner is advised that the term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1 (2010), copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

3.  When the development requested has been completed, the case should be reviewed by the RO on the basis of additional evidence.  If the benefits sought are not granted, the Veteran should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



			
     KATHLEEN K. GALLAGHER                      THOMAS J. DANNAHER
	             Veterans Law Judge                                      Veterans Law Judge
       Board of Veterans' Appeals                          Board of Veterans' Appeals



	                         __________________________________________
                                                ROBERT E. SULLIVAN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


